H Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 13, the claim limitation “a receiving section that receives a medium access control-control element (MAC CE) activating one or more transmission configuration indicator (TCI) states among one or more TCI states configured by higher layer signaling” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a receiving section that” coupled with functional language “receives a medium access control-control element (MAC CE) activating one or more transmission configuration indicator (TCI) states among one or more TCI states configured by higher layer signaling” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the received processing section 404 disclosed in figure 16 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 13, the claim limitation “a control section that determines a number of physical downlink shared channel (PDSCH)” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a control section that” coupled with functional language “determines a number of physical downlink shared channel 

For claim 17, the claim limitation “a transmitting section that transmits, to a terminal, a medium access control-control element (MAC CE) activating one or more transmission configuration indicator (TCI) states among one or more TCI states configured by higher layer signaling” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a transmitting section that” coupled with functional language “transmits, to a terminal, a medium access control-control element (MAC CE) activating one or more transmission configuration indicator (TCI) states among one or more TCI states configured by higher layer signaling” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the transmission signal generation section 302 disclosed in figure 14 and in par. 187 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 17, the claim limitation “a control section that determines a number of physical downlink shared channel (PDSCH)” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a control section that” coupled 

For claim 18, the claim limitation “a receiving section that receives a medium access control-control element (MAC CE) activating one or more transmission configuration indicator (TCI) states among one or more TCI states configured by higher layer signaling” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a receiving section that” coupled with functional language “receives a medium access control-control element (MAC CE) activating one or more transmission configuration indicator (TCI) states among one or more TCI states configured by higher layer signaling” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the received processing section 404 disclosed in figure 16 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
For claim 18, the claim limitation “a first control section that determines a number of physical downlink shared channel (PDSCH)” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a first control section that” coupled with functional language “determines a number of physical downlink shared 

For claim 18, the claim limitation “a transmitting section that transmits the MAC CE to the terminal” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a transmitting section that” coupled with functional language “transmits the MAC CE to the terminal” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the transmission signal generation section 302 disclosed in figure 14 and in par. 187 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 18, the claim limitation “a second control section that determines the number of PDSCH” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a second control section that” coupled with functional language “determines the number of PDSCH” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the control section 301 

Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 13, 17, 18 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1721696 (“Summary of Beam Mgmt.” 3GPP TSG RAN WG1 Meeting #91, herein as R1-1721696).

Regarding claims 13, 16, R1-1721696 teaches a terminal comprising: 
a receiving section that receives a medium access control-control element (MAC CE) activating one or more transmission configuration indicator (TCI) states among one or more TCI states configured by higher layer signaling (page 3, “contribution summary” section: RRC configuration of M candidate TCI states…MAC-CE to activate 2^N state); and 
a control section that determines a number of physical downlink shared channel (PDSCH) to which receiving processing is performed, based on a number of TCI states that are indicated by downlink control information (DCI) among the one or more TCI (section 2.2, first “agreement”; page 3, “contribution summary” section: mapping between the candidate states to the states described by N bit DCI filed for PDSCH…each TCI states is associated with one RS resource for spatial QCL indication; section 2.2. last “agreement”: MAC-CE is used to select up to 2^N TCI states out of M for PDSCH QCL indication, which indicating the number of TCI states imply the number of PDSCH).


Regarding claim 14, R1-1721696 teaches the terminal according to claim 13, wherein the control section determines that the number of PDSCH is one, if a type of TCI states is indicated by the DCI, and that the number of PDSCH is two, if two different types of TCI states are indicated by the DCI (section 2.2, first “agreement”; page 3, “contribution summary” section: mapping between the candidate states to the states described by N bit DCI filed for PDSCH…each TCI states is associated with one RS resource for spatial QCL indication; section 2.2. last “agreement”: MAC-CE is used to select up to 2^N TCI states out of M for PDSCH QCL indication, which indicating the number of TCI states imply the number of PDSCH as indicated by N bit DCI).

Regarding claim 17, R1-1721696 teaches a base station comprising: a transmitting section that transmits, to a terminal, a medium access control-control element (MAC CE) activating one or more transmission configuration indicator (TCI) states among one or more TCI states configured by higher layer signaling (page 3, “contribution summary” section: RRC configuration of M candidate TCI states…MAC-CE to activate 2^N state); and a control section that determines a number of physical downlink shared channel (PDSCH) to which receiving processing is performed by the terminal, based on a number of TCI states that are indicated by downlink control information (DCI) among the one or more TCI states activated by the MAC CE (section 2.2, first “agreement”; page 3, “contribution summary” section: mapping between the candidate states to the states described by N bit DCI filed for PDSCH…each TCI states is associated with one RS resource for spatial QCL indication; section 2.2. last “agreement”: MAC-CE is used to select up to 2^N TCI states out of M for PDSCH QCL indication, which indicating the number of TCI states imply the number of PDSCH).

Regarding claim 18, R1-1721696 teaches a system comprising a terminal and a base station: 
wherein the terminal (section 2.1: UE) comprises: 
a receiving section that receives a medium access control-control element (MAC CE) activating one or more transmission configuration indicator (TCI) states among one or more TCI states configured by higher layer signaling (page 3, “contribution summary” section: RRC configuration of M candidate TCI states…MAC-CE to activate 2^N state); and 
a first control section that determines a number of physical downlink shared channel (PDSCH) to which receiving processing is performed, based on a number of TCI states that are indicated by downlink control information (DCI) among the one or (section 2.2, first “agreement”; page 3, “contribution summary” section: mapping between the candidate states to the states described by N bit DCI filed for PDSCH…each TCI states is associated with one RS resource for spatial QCL indication; section 2.2. last “agreement”: MAC-CE is used to select up to 2^N TCI states out of M for PDSCH QCL indication, which indicating the number of TCI states imply the number of PDSCH); 
the base station (section 2.1: RRC and DCI implicitly indicating the base station) comprises: a transmitting section that transmits the MAC CE to the terminal (page 3, “contribution summary” section: RRC configuration of M candidate TCI states…MAC-CE to activate 2^N state); and a second control section that determines the number of PDSCH to which receiving processing is performed by the terminal (section 2.2, first “agreement”; page 3, “contribution summary” section: mapping between the candidate states to the states described by N bit DCI filed for PDSCH…each TCI states is associated with one RS resource for spatial QCL indication; section 2.2. last “agreement”: MAC-CE is used to select up to 2^N TCI states out of M for PDSCH QCL indication, which indicating the number of TCI states imply the number of PDSCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1721696 (“Summary of Beam Mgmt.” 3GPP TSG RAN WG1 Meeting #91, herein as R1-1721696) in view of MARINIER et al. (US 20200196343 as supported by 62667015 filed on 05/04/2018).


Regarding claim 15, R1-1721696 does not teach the terminal according to claim 14, wherein the control section applies, if two different types of the TCI states are indicated by the DCI, a redundancy version corresponding to one TCI state to one PDSCH among the two PDSCH and a redundancy version corresponding to another TCI state to another PDSCH.
But, MARINIER et al. (US 20200196343) in a similar or same field of endeavor teaches wherein the control section applies, if two different types of the TCI states are indicated by the DCI, a redundancy version corresponding to one TCI state to one PDSCH among the two PDSCH and a redundancy version corresponding to another (par. 105, 134, The DCIs may be encoded using different redundancy versions…a property of, or associated with, the PDSCH transmission, such as a duration, a bandwidth part, a property of the numerology (e.g., a subcarrier spacing, a symbol duration, etc.), a transmission configuration indication (TCI) state (e.g., for HARQ-ACK), a modulation and coding scheme (MCS) table configured or indicated for the control information (e.g., in DCI) associated with the PDSCH transmission).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MARINIER in the system of R1-1721696 to implement different redundancy version to different TCI state.
The motivation would have been to provide diversity of DCI to improve decoding. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/23/2022